Opinion by
Orlady, J.,
The note on which this judgment was founded was signed in 1894, the judgment thereon was entered in 1899, and neither defendant made any attempt to have it opened until February, 1908. The contradictory testimony and the delay in seeking relief furnished sufficient reason to justify the court, acting as a chancellor and controlled by equitable principles, in making the decree it did: Hirschlan v. Krechman, 20 Pa. Superior Ct. 227; Shannon v. Castner, 21 Pa. Superior Ct. 294.
The judgment is affirmed.